Citation Nr: 1805867	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), based on service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Appellant and her granddaughter




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

In March 2013, the Appellant and her granddaughter testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  (See Legacy Content Manager Documents).  The Veterans Law Judge who conducted the March 2013 hearing is no longer employed at the Board.  In an October 2017 letter, the Appellant was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101  (c) (West 2012), the Appellant was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on her claim.  The Appellant responded in that she did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.

When this issue was before the Board in November 2014 and August 2015, it was remanded for further development.  Then, in August 2016 the Board requested an independent medical opinion from a VA Oncologist.  The case has now been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 


FINDINGS OF FACT

1.  The Veteran died in May 2010 as a result of metastatic nasopharyngeal cancer.

2.  The Veteran's metastatic nasopharyngeal cancer was not etiologically related to his active service.  

3.  The Veteran's service-connected disabilities did not contribute substantially or materially to the cause of the Veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C. 
§ 1310 (2012); 38 C.F.R. §§ 3.5, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The Appellant was provided all required VCAA notice in a September 2010 letter, prior to the September 2011 rating decision on appeal.  This notice informed her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim.  
  
The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Appellant have been obtained.  The Board also acknowledges that several VA medical opinions have been obtained in response to the claim.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence of record shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in May 2010.  During his lifetime, he was service-connected for a cervical spine disability.  Since his death, the Appellant has asserted the Veteran suffered from posttraumatic stress disorder (PTSD), as well as diabetes mellitus, and that these disabilities were consequentially related to the Veteran's military service.  For the purposes of determining whether service connection for the cause of the Veteran's death is warranted, and only for that purpose, the Board has presumed the Veteran did have these disabilities, and that they were not related to his military service.  

The death certificate shows the Veteran's death was due to metastatic nasopharyngeal cancer.  During the pendency of this claim medical opinions were obtained from five competent VA physicians in September 2011, January 2013, December 2014, October 2015, and December 2016; however, not a single physician found the Veteran's nasopharyngeal cancer was in any way related to his military service.  

Additionally, nasopharyngeal cancer is not among the diseases specified in 38 U.S.C. § 1116(a).  As such, the Secretary has not determined, on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of nasopharyngeal cancer in humans.  Furthermore, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  This list includes nasopharyngeal cancer.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 75 Fed. Reg. 81332 (Dec. 27, 2010); Notice, 77 Fed. Reg. 47924 (Aug. 10, 2012); and Notice, 79 Fed. Reg. 20310 (Apr. 11, 2014).  Finally, the Board also notes that during her March 2013 Board hearing, the Appellant specifically withdrew her claim for accrued benefits based on a pending claim for service connection for nasopharyngeal cancer.  

The Appellant principally asserts that the Veteran's cervical disc disease, PTSD, and diabetes mellitus materially contributed to his death.  However, in the September 2011 medical opinion, the physician found the Veteran's service-connected cervical spine disability did not contribute to the Veteran's death in any way.  The physician explained that the Veteran had other comorbidities that may have contributed to his death, to include a past history of bladder cancer and stroke, but that his cervical spine disc disease, without stenosis, very likely did not materially contribute to his death.  In a January 2013 statement, the physician who signed the Veteran's death certificate also found it less likely than not that the Veteran's service connected cervical spine disability contributed to his death in any way.  In October 2015, a VA examiner found neither PTSD nor diabetes contributed to the Veteran's death substantially.  That physician noted the Veteran's glucose was relatively well controlled in the time prior to his death, and that the medical literature does not support the notion that PTSD either causes or aggravates cancer.  The examiner, like the prior physicians, also found the Veteran's cervical spine disability did not hasten the Veteran's death from cancer.  

The Board finds most probative, however, the December 2016 independent medical opinion obtained from an Oncology specialist at the Gainesville VAMC.  The physician carefully reviewed the Veteran's entire medical history, paying close attention to the treatment notes prior to the Veteran's death.  The physician noted that approximately one month prior to his death, the Veteran had been diagnosed with a locally advanced nasopharyngeal cancer, which at that time had already eroded parts of the base of his skull, and wrapped itself around his nerves and blood vessels under the brain.  The Veteran's cancer had also metastasized to his lymph nodes in the surrounding area.  At the time of his diagnosis, the Veteran had already begun to lose significant weight, was unable to eat, and was having breathing obstructions caused by the cancer.   The December 2016 physician noted that as a result of his advanced cancer, the Veteran was not a candidate for surgery.  In addition, because his cancer had caused such deconditioning, the Veteran was also neither a candidate for either remedial or even palliative chemotherapy or radiation.  Critically, the physician noted that because the Veteran was so debilitated at the time of his initial diagnoses, his options were limited to hospice care.  The physician found that given this grim prognosis, his PTSD, cervical spine disability, and diabetes did not limit or prevent him from obtaining treatment, because at that point his treatment options were virtually exhausted.  

Upon careful and compassionate review of the evidence of record, the Board finds that the Appellant is not entitled to service connection for the cause of the Veteran's death.  In sum, the Board finds there is no evidence to establish the Veteran's death was principally or contributorily caused by a disability that originated during his period of active duty was otherwise connected to his active service.  There is simply no medical evidence showing a causal connection between the Veteran's death and his active service.

With respect to whether the Appellant's own statements can establish that the Veteran's death was caused by any event or disability incurred in service, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence, the Board has carefully considered the Appellant's own lay statements.  However, the Board notes that during her March 2013 video conference hearing, the Appellant offered little explanation as to how the Veteran's death resulted from his active service.  Rather, her representative pointed to a notation on the Veteran's death certificate indicating his PTSD and spine disability contributed to his death.  However, as noted above, the physician who signed the Veteran's death certificate later clarified that these disabilities did not substantially contribute to his death.  The Board has considered whether there is any other appropriate basis to grant this claim but has found none.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the above decision, the Board does extend its sincerest condolences to the Appellant for her loss, as well as its highest appreciation to the late Veteran for his honorable service.  


ORDER

Entitlement to dependency and indemnity compensation based on service connection for the Veteran's cause of death is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


